Citation Nr: 9914335	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, secondary to herbicide exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for soft-
tissue sarcoma and non-Hodgkin's lymphoma, secondary to 
herbicide exposure.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1959 to May 1960 and on active duty from August 1967 to 
August 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  There is no evidence of record which shows that the 
veteran has acute or subacute peripheral neuropathy, or that 
acute or subacute peripheral neuropathy was incurred in 
service, is present as a result of exposure to herbicides, or 
manifested to a compensable degree within one year following 
the date the veteran last served in the Republic of Vietnam.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The February 1996 Board decision which denied service 
connection for soft-tissue sarcoma and non-Hodgkin's 
lymphoma, secondary to herbicide exposure, is final.

4.  The evidence submitted subsequent to the February 1996 
Board decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for soft-tissue sarcoma and non-Hodgkin's 
lymphoma, secondary to herbicide exposure.


CONCLUSION OF LAW

1.  The veteran's claim of entitlement to service connection 
for acute and subacute peripheral neuropathy, secondary to 
exposure to herbicides, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107, 5108 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1998).

2.  The February 1996 Board decision is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

3.  The evidence received subsequent to the February 1996 
Board decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for soft-tissue sarcoma and non-Hodgkin's 
lymphoma, secondary to herbicide exposure.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.303, 3.304, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for acute and subacute 
peripheral neuropathy, secondary to herbicide exposure.

The veteran contends that acute and subacute peripheral 
neuropathy were incurred in or aggravated by service, or are 
proximately due to or the result of exposure to herbicides in 
service, and that service connection therefor is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had acute or subacute peripheral 
neuropathy during service, or whether either condition 
manifested to a compensable degree within one year following 
his separation from service; (2) whether he currently has 
acute or subacute peripheral neuropathy; and if so, (3) 
whether any current acute or subacute peripheral neuropathy 
is etiologically related to his service or to any inservice 
or presumed exposure to herbicides.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  The pertinent statute and 
regulations provide that service connection may be 
established for a disease or injury incurred in or aggravated 
by service, resulting in a current disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1998).  Other diseases of the nerves are 
chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Put another way, "where 38 U.S.C. § 1116 and 38 C.F.R. 
§§ 3.307(d) and 3.309(e) are satisfied, the requirements for 
evidence of both service incurrence and causal nexus are 
satisfied."  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the 
Board notes that the pertinent regulations provide that acute 
and subacute peripheral neuropathy may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed (or may be presumed to have been 
exposed) to Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 
2 (1998).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of acute or 
subacute peripheral neuropathy while on active duty.  The 
Board notes that the veteran's July 1969 separation 
examination found his neurologic system to be normal.  The 
Board also notes that the veteran had active military service 
in the Republic of Vietnam during the Vietnam era.

There is no medical evidence of record, dated within one year 
of the date the veteran last served in the Republic of 
Vietnam, which shows that he complained of or was being 
treated for acute or subacute peripheral neuropathy.

A June 1996 VA examination found no evidence of any active 
malignant process.

The Board has examined the evidence of record and is unable 
to find any evidence which shows that the veteran has acute 
or subacute peripheral neuropathy.

As there is no current diagnosis of acute or subacute 
peripheral neuropathy, and no record of treatment or 
complaint of acute or subacute peripheral neuropathy in 
service or within one year following the date the veteran 
last served in the Republic of Vietnam, the veteran's claim 
fails to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The Board has 
thoroughly reviewed the claims file, but finds no evidence of 
a plausible claim.  Since the veteran has not met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the February 1998 statement of the case, and in the above 
discussion.

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for soft-
tissue sarcoma and non-Hodgkin's lymphoma, secondary to 
herbicide exposure.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Manio v. Derwinski, 1 Vet.App. 140 (1991), in which 
the United States Court of Veterans Appeals held that a two-
step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim must then be 
reviewed on the basis of all of the evidence, both old and 
new.

The Board notes that the veteran's claim of entitlement to 
service connection for soft-tissue sarcoma and non-Hodgkin's 
lymphoma, secondary to herbicide exposure, was denied by 
means of a February 1996 Board decision, which found that 
there was no competent evidence that the veteran had either 
condition..  That Board decision is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet.App. 273 (1996), the 
Board will consider whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for soft-tissue sarcoma and non-
Hodgkin's lymphoma, secondary to herbicide exposure, 
subsequent to the February 1996 Board decision.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of § 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).   
Put another way, "where 38 U.S.C. § 1116 and 38 C.F.R. 
§§ 3.307(d) and 3.309(e) are satisfied, the requirements for 
evidence of both service incurrence and causal nexus are 
satisfied."  Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, shows that he currently has non-
Hodgkin's lymphoma or soft-tissue sarcoma.  The Board notes 
that as the veteran served in the Republic of Vietnam, 
exposure to herbicides is presumed, and that upon a showing 
of a presumptive condition, service connection may be in 
order.  However, the Board finds that there is no new 
evidence of record which shows that the veteran has either 
non-Hodgkin's lymphoma or soft-tissue sarcoma.

The evidence received subsequent to the February 1996 Board 
decision consists of VA medical records and claims statements 
submitted by the veteran.

The veteran has submitted VA medical records.  These records 
relate to the treatment of the veteran's current 
disabilities.  However, those medical reports do not provide 
evidence which shows that the veteran has non-Hodgkin's 
lymphoma or soft-tissue sarcoma.  Therefore, the medical 
evidence submitted subsequent to the February 1996 Board 
decision, while for the most part new, is not material 
because it does not bear directly and substantially on the 
specific matter of the veteran's claim, as it does not 
provide evidence that he has non-Hodgkin's lymphoma or soft-
tissue sarcoma.  Such a showing would be required in order 
for the evidence to bear directly and substantially upon the 
veteran's claim such that the evidence would be so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.

The veteran, in his claims statements, contends that he has 
non-Hodgkin's lymphoma and soft-tissue sarcoma.  However, he 
has not provided competent medical evidence which verifies 
that he currently has either condition.  These statements 
relating to his claim are essentially the same as assertions 
the veteran made in connection with the prior claim, and 
therefore, do not constitute new evidence.  Furthermore, 
where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).  Lay persons are not qualified to render a medical 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).  The veteran simply has not 
submitted competent medical evidence which shows that he has 
non-Hodgkin's lymphoma or soft-tissue sarcoma.  Therefore, 
the veteran's claims statements are not material as they do 
not bear directly and substantially upon the veteran's claim 
such that they must be considered in order to fairly decide 
the merits of the claim.

The Board finds that the veteran has not submitted evidence 
which shows that he has non-Hodgkin's lymphoma or soft-tissue 
sarcoma.  Such evidence would be required in order for any 
new evidence to be material.  Accordingly, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for soft-tissue sarcoma and non-Hodgkin's 
lymphoma, secondary to herbicide exposure, and that claim is 
not reopened.


ORDER

Entitlement to service connection for acute and subacute 
peripheral neuropathy, secondary to herbicide exposure, is 
denied.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for soft-
tissue sarcoma and non-Hodgkin's lymphoma, secondary to 
herbicide exposure, and the benefits sought on appeal with 
regard to those disabilities remain denied.  This appeal is 
denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

